Citation Nr: 0401534	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
psychiatric disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from February 1943 to 
August 1945. 

The veteran was granted service connection for a psychiatric 
disorder (denominated by the RO as psychoneurosis, anxiety) 
in a September 1945 rating decision; a 
50 percent disability rating was awarded.  The veteran's 
disability rating was reduced to 30 percent in a June 1947 
rating decision and was increased back to 
50 percent in an August 1999 rating decision.  

In September 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his psychiatric disorder.  He also claimed entitlement to 
TDIU [the anxiety disorder is the veteran's only service-
connected disability].  In a September 2001 rating decision, 
the RO denied the claims.  The veteran disagreed with the 
September 2001 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
manifested by symptoms including disturbed sleep and 
nightmares, depression and some circumstantial speech.  

2.  The evidence does not show that the veteran's psychiatric 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disability 
renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a 
psychiatric disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155 (West 2002);  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2003).

3.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. §§ 3.321(b), 4.16(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected psychiatric disorder.  He is 
also seeking TDIU; as noted in the Introduction, the 
veteran's only service-connected disability is the 
psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision, and by the November 2002 
statement of the case (SOC) of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.  The veteran was also sent a letter in December 
2000 in response to his claim, notifying him that the RO had 
scheduled an examination for him, and that he could submit 
evidence in support of his claims. 

More significantly, the veteran was informed by means of the 
November 2002 SOC as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The SOC explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified VA outpatient treatment 
records, and the RO requested and obtained these records.  
The veteran a VA psychiatric examination in January 2001.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he has not requested any kind of hearing.  
The veteran's  representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).


Specific schedular criteria

The provisions of Diagnostic Code 9400 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

Words such as "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "mild" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].


Analysis

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder, which is currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).  He essentially contends that 
the symptoms associated with his psychiatric disability are 
more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [anxiety reaction] 
(2003).  The veteran's diagnoses include anxiety disorder, 
conversion disorder and post-traumatic stress disorder 
(PTSD).  

The Board notes that in his April 2002 notice of 
disagreement, the veteran requested that his claim be 
"reconsidered on the basis of PTSD".  It is unclear what 
was intended by this statement; however, the Board will 
interpret it as a request that his service-connected 
disability be redenominated as PTSD.

With the exception of eating disorders, all mental disorders 
are rated under the same criteria in the rating schedule.  
Therefore, changing the diagnostic code to Diagnostic Code 
9400 (PTSD) would not produce a different result.  The 
veteran's anxiety disorder has been diagnosed as such for 
close to 60 years now.  The Board sees nothing in the medical 
records which compels a change in the classification of his 
disability to PTSD or any other psychiatric disorder, 
particularly considering that the rating criteria are exactly 
the same.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9400.

The Board wishes to make it abundantly clear that all of the 
veteran's psychiatric symptomatology, variously diagnosed, 
will be considered in assigning a disability rating.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

Schedular rating

The Board notes initially that a request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board 
notes that much of the evidence of record predates the claim 
for an increased rating filed in September 2000.  While this 
evidence is certainly pertinent to the appeal and has been 
considered by the Board, it is not as probative to the issue 
now being considered as the more recent evidence which 
reflects the veteran's current level of disability.  

With reference to the criteria for a 70 percent evaluation, 
listed above, the Board ahs carefully reviewed the evidence 
in order to determine whether the veteran's current 
psychiatric symptomatology approximates that listed in the 
rating schedule.

There is no question that the veteran has depressive 
symptoms.  Indeed, according to the medical evidence and the 
veteran's self-report, these symptoms appear to be the 
veteran's main problem.  The Board acknowledges the veteran's 
July 2002 statement that he has a hard time making decisions 
due to increased nervousness. However, the evidence does not 
show near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  The veteran reported nightmares and sleep 
disturbance in his notice of disagreement.  He stated that 
these allow him only 3 to 4 hours of sleep, which leaves him 
exhausted.  In a July 2002 statement, the veteran reported 
having flashbacks, and waking up short of breath and 
trembling, and being afraid to go back to sleep.  However, 
there is no objective evidence of panic attacks; indeed, the 
January 2001 examiner specifically stated that there was no 
evidence of panic attacks.  Nor is there evidence of panic 
attacks or depression of such severity that they affect the 
veteran's ability to function.  The January 2001 examiner 
found that the veteran's sleep difficulties do not appear to 
impact on his daily activities.  The examiner stated that the 
veteran apparently has suffered some anxiety since service, 
but it was not of sufficient severity for him to be accepting 
of psychotropic medication.  In psychiatric progress notes 
from January through July 1999, the veteran was noted to be 
only mildly depressed.  In October 1996, he was noted as 
mildly dysphoric; and testing showed symptoms consistent with 
mild depression.

According to the most recent evidence, the veteran, who is a 
78 year old widower, lives alone in a home he and his wife 
purchased.  It appears that his activities are somewhat 
compromised, but form the medical evidence this appears to be 
due to physical health concerns such as limited visual acuity 
of recent origin, rather than his long-standing psychiatric 
disability.

The Board notes that there is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities.  
The January 2001 examiner noted neither obsessive nor 
ritualistic behavior.  The evidence is not consistent with 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  The Board can identify no 
evidence showing episodes of violence or difficulty with 
anger control, nor does the veteran contend that he has had 
any difficulty with anger or impulse control.  There is no 
evidence of spatial disorientation.    

The evidence does not show significant difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting) as a result of the veteran's psychiatric disorder.  
The January 2001 VA examination shows that the veteran has 
had no gainful employment since the 1994 examination.  His 
work history shows that he worked briefly as a file clerk 
before opening a small appliance repair business, which he 
did until retirement in 1988.  He then worked delivering 
flowers for about a year.  The January 2001 examiner 
concluded that it appears that the veteran is unemployable, 
but this is primarily due to his deteriorated physical 
condition and that his service-connected condition appears to 
be a minor component of his unemployable status.  As 
discussed above, the veteran has a lifestyle that is quite 
limited.  However, limitations now appear to be more physical 
than psychological.  His poor eyesight has become severely 
limiting since it precludes driving.  

The Board finds that the overall evidence is not consistent 
with speech that is intermittently illogical, obscure or 
irrelevant.  While the January 2001 examiner noted 
considerable circumstantiality in the veteran's speech, he 
found that his verbalizations were coherent, and his speech 
was of normal rate, rhythm and volume.  In psychiatric 
progress notes from January through July 1999, the veteran's 
speech was noted to be a little slow, but otherwise normal in 
rate, rhythm, volume and amount.  In February 1994, his 
speech was described as spontaneous, relevant and coherent.  

The Board acknowledges a finding in an October 1996 
evaluation that the veteran has speech that was at times 
rambling and tangential.  This does not necessarily amount to 
speech which is illogical, obscure or irrelevant.  In any 
event, the Board does not find this assessment to be 
representative of the overall evidence with respect to the 
veteran's level of disability, nor even with respect to the 
overall October 1996 findings.  Other findings in October 
1996 showed that both memory and intellect fell in the 
average to high average range.  Indeed, scores for verbal 
memory, visual memory, general memory, attention, 
concentration and delayed recall all fell in the average to 
high average range with delayed recall falling in the 
superior range.  The veteran's verbal fluency was found to be 
only mildly impaired.  The examiner found no evidence of a 
dementing process.  Memory function testing suggested only 
mild changes in new learning with good recall and intact 
consolidation and storage.  Language functioning was found to 
be intact, and verbal fluency was only mildly slowed, 
possibly secondary to changes in motor functioning and or 
depressive symptomatology.  The veteran was found to exhibit 
intact executive functioning and problem solving ability.  

The January 2001 report also found that the veteran's memory 
functions appeared grossly intact, and his thought processes 
were logical and sequential.  Similarly, in January through 
July 1999 psychiatric notes, the veteran was found to have no 
thought disorder and to suffer no delusions or 
hallucinations.  The January 2001 examiner also found no 
evidence of delusions or hallucinations.  Such findings in 
conjunction with the discussion above argue strongly against 
a finding that the veteran's psychiatric disorder is 
productive of speech that is illogical obscure or irrelevant, 
or even that such a finding was contemplated by the October 
1996 examiner.  

The evidence is not consistent with current suicidal 
ideation.  While, the veteran reported suicidal thoughts 
resulting from his wife's illness in the October 1996 
examination (according to the January 2001 report, the 
veteran's wife passed away in 1997), the examiner found that 
there was no lethal intent at that time.  More significantly, 
in the most recent January 2001 examination, the veteran 
denied suicidal or homicidal ideation.  This was also true in 
January 1999, March 1999, April 1999 and July 1999 
psychiatric progress notes, in which suicidal ideation is not 
shown at all.

The evidence is not consistent with neglect of personal 
appearance and hygiene.  The Board acknowledges that in the 
October 1996 examination, the veteran was described as 
somewhat unkempt in appearance, with soiled clothing; however 
in February 1994, he was described as well nourished and 
appropriately dressed.  More significantly, during the period 
on appeal, psychiatric progress notes from January through 
July 1999 show fair to good grooming and hygiene, and a 
January 2001 examination contained findings that the veteran 
was casually dressed and appropriately groomed.

The picture presented by the evidence is not consistent with 
an inability to establish and maintain effective 
relationships.  As stated above, the veteran's wife is 
deceased.  The January 2001 VA examination shows that the 
veteran lives at home.  He has a significant relationship 
with a woman friend who visits him 3 or 4 times per week, and 
who provides him with needed transportation and assistance. 
He attends rehabilitation sessions at the VA medical center 
pool 2 times per week.  Psychiatric progress notes from 
January to July 1999 show that the veteran spends his time 
swimming and working around the house and yard.  

The most significant evidence of social impairment comes from 
the October 1996 examination report.  The examiner noted that 
the veteran had made some inappropriate comments towards a 
younger female family member, which has resulted in a 
strained relationship with his daughter's family.  The 
January 2001 examination report shows that the veteran now 
has little contact with his daughter who lives in a nearby 
community.  However, the October 1996 examiner also found 
that the veteran recognized the inappropriateness of his 
actions and is able to verbalize understanding of the 
consequences of his actions.  More significantly, there is no 
evidence that such an incident has been repeated or that this 
incident reflects the veteran's current level of social 
functioning.  Significantly in this regard, the January 2001 
VA examiner found no evidence of inappropriate behavior.  

Overall, the Board finds that the evidence presented does not 
show a level of symptomatology reflective of the 70 percent 
level.  While the evidence clearly shows that the veteran has 
an impaired ability in certain areas, as elaborated above, it 
cannot be said that he suffers deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood due to psychiatric symptoms.  The level of 
symptomatology described for the 70 percent level in the 
rating schedule is simply more severe than that displayed by 
the evidence of record.  

The veteran's GAF scores reflect generally moderate social 
and industrial impairment.  See 38 C.F.R. § 4.130; [see also 
Carpenter at 243 (veteran was rated at 50 percent for PTSD, 
and his GAF score was 55 to 60, corresponding to moderate 
difficulty in social and occupational functioning, under DSM 
IV)].  While psychiatric progress notes from January to July 
1999 show a GAF score of 50, which is at the high end of the 
scale reflective of serious symptoms, the Board notes that 
during the period from September 2000 to present no score 
below 58 is shown.

The Board concludes therefore that the symptomatology 
reported by the veteran and reflected in the record is not 
consistent with a 70 percent rating, but is more reflective 
of occupational and social impairment with reduced 
reliability and productivity, consistent with a 50 percent 
rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected psychiatric disorder which would enable it 
to conclude that the criteria for a 70 percent rating were 
approximated, and the veteran and his representative have 
pointed to no such pathology.  

The Board has also considered whether a 100 percent rating is 
appropriate; however, for the reasons already discussed, the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.  With reference to the criteria listed above, the 
evidence does not show such symptoms as persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The veteran himself does not appear to contend 
that such is the case.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  

In denying an increased rating, the Board places great weight 
on the evaluations of the trained psychiatrists who have 
interviewed the veteran.  The GAF scores assigned have ranged 
from 50 to 58, which as discussed above are consistent with 
generally moderate impairment, particularly during period on 
appeal.  These GAF scores appear to be based on the veteran's 
reported symptomatology.  There have been assigned no lower 
GAF scores and there is no indication of behavior or 
impairment in functioning consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 70 percent or higher rating, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's 
psychiatric disorder warrants an increased rating.  The Board 
concludes that the current 50 percent rating most closely 
approximates the level of symptomatology reported.  

Extraschedular rating

In the September 2001 rating decision and in the November 
2002 SOC, the RO concluded that an extraschedular evaluation 
was not warranted for the veteran's service connected 
psychiatric disorder.  Since this matter has been adjudicated 
by the RO, the Board will consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran is currently retired, but the evidence shows 
that, irrespective of this, he is currently unemployable.  A 
September 2000 report of Dr. W.P.M. shows his opinion that 
the veteran's psychiatric disorder is the principal cause of 
his unemployability; diabetes and diabetic neuropathy were 
also listed.  The January 2001 VA examiner found that the 
psychiatric disorder was only a minor component of the 
veteran's unemployability, his nonservice-connected physical 
and visual disabilities playing the major role.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
at 471-73.

The Board finds the January 2001 VA medical opinion more 
persuasive than the opinion of Dr. W.P.M. for several 
reasons.  The January 2001 opinion was rendered in 
conjunction with a complete mental disorders examination.  
The reasoning behind the examiner's opinion was stated in 
relation to the examination findings and in relation to the 
other medical evidence of record, which was reviewed by the 
examiner.  The opinion of Dr. W.P.M, the veteran's 
endocrinologist, does not appear to be accompanied by an 
examination, and it is unclear which medical records, if any, 
he reviewed in conjunction with the opinion.  Second, the 
Board finds it significant that Dr. W.P.M. did not mention 
the role played by the veteran's visual disorder.  This was 
noted prominently by the January 2001 examiner, and was found 
to be of such severity as to prevent the veteran from driving 
and performing some activities of daily living.  

There is also the matter of the level of relevant experience, 
skill and training.
The Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA 
examiner was clearly a specialist in psychiatry.  Dr. W.P.M. 
is an endocrinologist.  Although the Board has absolutely no 
reason to doubt Dr. W.P.M.'s qualifications as a physician, 
there is no indication that he has any particular training, 
skill and experience in evaluating psychiatric pathology.  

For the above mentioned reasons, the Board places greater 
weight of probative value on the opinion of the January 1 VA 
examiner than it does on the statement of Dr. W.P.M.

In short, the Board finds that a preponderance of the 
evidence is against the conclusion that the service-connected 
psychiatric disorder results in marked interference with 
employment.  Nor is there evidence of frequent periods of 
hospitalization; indeed, there is no evidence of any 
hospitalization for psychiatric symptoms.  There is no 
evidence of an extraordinary clinical picture and the veteran 
is not currently taking psychotropic medication.  The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.

The Board notes that a certain degree of occupational 
impairment is contemplated in the 50 percent rating currently 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected psychiatric 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected psychiatric disorder.  The 
veteran's claim of entitlement to an increased rating for a 
psychiatric disorder is accordingly denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

Relevant law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2003).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore  v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2003).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.



Analysis

The veteran has one service-connected disability, the 
psychiatric disorder, which as discussed above is rated at 50 
percent disabling.  Thus, the Board finds that the veteran 
fails to meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) 
(2003).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2003).  This matter has been discussed 
at some length in connection with the first issue on appeal, 
and the Board will not belabor the conclusion that the 
evidence does not suggest that an extraschedular rating 
should be considered in this case.

According to the evidence on file, the veteran has completed 
high school and is now retired from his own appliance repair 
business; it appears that he last worked full-time in 1988, 
but worked as a florist deliveryman for a year after his 
retirement.  Although the veteran's service-connected 
psychiatric disorder clearly causes industrial impairment, as 
evidenced by his current 50 percent rating, the evidence does 
not show that it, by itself, prevents him from substantially 
gainful employment.  The Board notes that on the most recent 
examination, the veteran was found to be oriented; his memory 
functions were grossly intact; his thought processes were 
logical and sequential; there was no inappropriate behavior 
noted; and his impulse control appeared to be adequate.  
While he reported sleep impairment, sleep difficulties did 
not appear to impact upon his daily activities.  Moreover, 
recent GAF scores have ranged between 50 and 58, with the 
most recent score of 58; GAF scores of 51-60 involve moderate 
symptoms or impairment.  See DSM-IV, pages 46-47.  

Most significantly, as discussed above the January 2001 VA 
examiner stated his opinion that it appears that the veteran 
is unemployable primarily due to his deteriorated physical 
condition.  The veteran's service-connected psychiatric 
condition appears to be a minor component of his unemployable 
status.  None of the examiners has suggested that the 
veteran's PTSD is sufficient by itself to render the veteran 
unemployable.  

While Dr. W.P.M. stated in a September 2000 letter that the 
veteran's psychiatric disorder accounted for the majority of 
his impairment, a clear conflict with the January 2001 
finding, he also attributed the veteran's unemployability in 
part to his physical disabilities, including diabetes and 
diabetic neuropathy.  In any event, as discussed at some 
length in connection with the first issue on appeal, to the 
extent that these opinions conflict with one another Board 
favors the opinion of the January 2001 VA examiner.

Therefore, the Board has concluded that the veteran's claim 
for TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra- schedular 
consideration.

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim. The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER

Entitlement to an increased evaluation for the veteran's 
generalized anxiety disorder is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



